NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 7 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-10300

                Plaintiff-Appellee,             D.C. No.
                                                2:13-cr-00355-GMN-CWH-1
 v.

GREGORY VILLEGAS, AKA Jacob             MEMORANDUM*
Bailey, AKA Ray Mathis, AKA Ray Matsui,
AKA Thomas Rasmus, AKA John Thames,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Gloria M. Navarro, Chief Judge, Presiding

                    Argued and Submitted December 19, 2018
                            San Francisco, California

Before: GOULD and BERZON, Circuit Judges, and BLOCK,** District Judge.

      Defendant Gregory Villegas and his codefendants were indicted for their

involvement in a telemarketing fraud scheme. Villegas pleaded guilty. He agreed,

among other things, to waive any challenge or defense to an order of forfeiture.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Frederic Block, United States District Judge for the
Eastern District of New York, sitting by designation.
Villegas also agreed that $5,261,218 was derived from proceeds traceable to the

offense.

      Before his sentencing, the Supreme Court issued its decision in Honeycutt v.

United States, 137 S. Ct. 1626 (2017), which held that joint and several forfeiture

was not permitted under statutory provisions similar to those at issue in this case.

The parties did not raise an issue of application of the specific precedent of

Honeycutt at sentencing in this case, perhaps because it was handed down shortly

before the sentencing proceeding here. It is unclear from the “Final Order in a

Criminal Case,” which was entered to resolve this case, whether the forfeiture in

Villegas’s case was intended to be “joint and several” with his codefendants.

      Villegas appealed his sentence. He argues that it violates Honeycutt. We

conclude that Villegas has not waived this challenge, because it is a challenge to a

purported illegal sentence that Villegas did not specifically waive. See United

States v. Bibler, 495 F.3d 621, 624 (9th Cir. 2007); United States v. Pollard, 850

F.3d 1038, 1045 (9th Cir. 2017). But because the parties did not raise Honeycutt in

the district court, the record is wholly undeveloped as to whether and how the

Honeycutt precedent might properly apply.

      We therefore VACATE the sentence as to forfeiture only and REMAND for

the district court to assess the forfeiture order in light of Honeycutt.

      SENTENCE VACATED IN PART AND REMANDED.


                                            2